Citation Nr: 0419165	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-23 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for service-connected 
numbness, right knee, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

In a statement dated in November 2003, the issues of 
entitlement to service connection for a right lower leg 
disorder and a right foot disorder were raised.  The evidence 
also shows that the veteran currently has arthritis of the 
right knee, and the veteran asserts that this disorder is a 
result of his military service.  These issues have not been 
developed for appellate review and are referred to the RO for 
appropriate disposition.  


FINDINGS OF FACT

1.  The veteran's numbness, right knee, is productive of 
subjective complaints of pain and soreness, as well as 
numbness in the kneecap area; objective findings include 
dullness to pinprick on the periphery and numbness to 
pinprick in the center of a 4 by 8 centimeter area over the 
right patella.

2.  The veteran is receiving the maximum schedular evaluation 
for superficial scars, painful on examination.


CONCLUSION OF LAW

A rating in excess of 10 percent for numbness, right knee, is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 
3.321, 4.118, Diagnostic Code 7804 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in July 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case, and a supplemental statement of 
the case, what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
veteran was given VA examinations in May and August 2002.  
Thus, VA's duty to assist has been fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2003).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).

Service medical records show that the veteran was treated for 
an infected abrasion with cellulitus of the right knee in 
August 1944.  

Upon VA examination in September 2000, the veteran reported 
numbness over the right kneecap since the removal of the 
carbuncle over the right knee while in service.  Objective 
medical findings during the examination revealed a 4 by 8 
centimeter (cm) area over the veteran's right patella, which 
was dull to pinprick and the periphery, and numb to pinprick 
in the center.  The above findings were paralleled upon light 
touch, with a dull sensation over the peripheral area, absent 
in the middle.  The area of pure numbness was measured to be 
approximately 2 by 4 cm in the center of the larger 4 by 8 cm 
area.  The veteran's range of motion, joints, and ligaments 
were all found to be within normal limits.

The veteran was diagnosed with numbness of the skin over the 
right knee, secondary to an old carbuncle in the same area.  
The examiner noted that the numbness does not interfere with 
the veteran's daily activities except for a vulnerability to 
kneeling on objects without feeling them.  In an addendum to 
this report, the examiner explained that numbness after the 
surgical removal of a carbuncle, or lesion originating in the 
skin, is expected, due to the cutting of superficial sensory 
nerves.  The examiner also opined that the veteran might be 
developing degenerative joint disease, which would have no 
relation to the in-service surgical procedure performed on 
the right knee.

Since the September 2001 Board decision granting a 10 percent 
evaluation for the veteran's right knee disability, the 
veteran has undergone VA medical examinations in May 2002 and 
August 2002.  At the May 2002 wellness examination, it was 
noted that the veteran complained of right knee pain.  X-rays 
were taken of both knees and the examiner's impression stated 
there were "[m]ild degenerative changes involving the medial 
joint compartments, slightly greater on the right."  There 
was no discussion of the veteran's right knee numbness.

Upon VA examination in August 2002, the veteran reported that 
he had never experienced normal feeling in his right knee, 
and that there was a spot of numbness in the anterior aspect 
of the right knee accompanied by a surrounding area of 
hypersensitivity.  The veteran described tingling stabs of 
sharp pain in the periphery "to the extent that his clothing 
or sheets and blankets cause increased pain, and then a 
jerking of the lower extremity."  The veteran reported pain 
upon kneeling on the right knee, and stated that at times he 
had injured the right knee without knowing it, due to the 
loss of sensation.

Objective medical findings from the August 2002 examination 
show that the area that is "entirely numb" measured 3.5 cm 
in diameter, and was unresponsive to dull or sharp testing.  
The surrounding circle represents an area that was "half 
numb" and yet had a pain response with even, dull pressure 
at the periphery.  The skin was normal in color, and the 
examiner was unable to visualize a scar secondary to the 
initial 1944 incision.  Range of motion and ability to bear 
weight on the right knee were within normal limits.  The 
assessment was "[a]bnormal skin sensation secondary to 
initial injury of infection in incision and drainage...."

The veteran filed his claim for an increased rating in May 
2002.  The current rating schedule for evaluating skin 
disabilities became effective in August 2002.  The Board has 
considered rating the veteran's right knee skin disability 
under the rating schedule in effect between May and August 
2002.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  The 
veteran's service-connected right knee disability was rated 
at 10 percent under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  Diagnostic Code 7804 between 
May 2002 and August 2002 allowed a maximum rating of 10 
percent for superficial, tender, and painful scars on 
objective demonstration.  Accordingly, a rating in excess of 
10 percent under this diagnostic code was not warranted.  

Under the revised Schedule, the veteran's service-connected 
right knee disability is rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).  This rating contemplates superficial scars, which 
are painful upon examination.  Ten percent is the maximum 
schedular evaluation under Diagnostic Code 7804.  As such, an 
increased rating under Diagnostic Code 7804 is not possible.  
On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  If a veteran is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  In this case, the maximum rating allowed 
for scars under the applicable diagnostic code is 10 percent.  
Id.  As such, a higher schedular rating cannot be granted 
under this diagnostic code.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there are no other diagnostic code provisions that 
would provide a basis for a higher evaluation.  The Board has 
considered other diagnostic codes pertaining to the skin, and 
it is clear that Diagnostic Code 7800 cannot be applied here 
because the veteran's scar is not on the head, face or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  Likewise, 
the veteran's scar neither causes limitation of motion, is 
measured at exceeding 6 square inches, is associated with 
underlying soft tissue damage, nor is it unstable, so 
Diagnostic Codes 7801, 7802, and 7803 are also inapplicable.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803 (2003).  
Additionally, there is no limitation of function on the right 
knee, so application of Diagnostic Code 7805 is also 
inappropriate.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2003).  

Lastly, severe neuritis, neuralgia, or paralysis of the 
external cutaneous nerve of the right thigh, warrants a 10 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Codes 
8529, 8629, 8729 (2003).  This is the maximum evaluation 
under these diagnostic codes and therefore, would not provide 
a rating in excess of the currently assigned 10 percent.  

In arriving at the foregoing determination, the Board has 
considered all the evidence of record, including the complete 
medical history of the right knee, as well as current 
clinical manifestations of the disability, and its effects on 
the veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41 (2003).  Where an increase in the disability rating is 
at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence, as discussed above, supports a rating 
of 10 percent, but no higher.  Although the Board is required 
to consider the effect of pain when making a rating 
determination, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An increased rating for service-connected numbness, right 
knee, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



